UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 24, 2008 FEDERAL HOME LOAN BANK OF TOPEKA (Exact name of registrant as specified in its charter) Federally chartered corporation 000-52004 48-0561319 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) One Security Benefit Pl. Suite 100, Topeka, Kansas (Address of principal executive offices) 785.233.0507 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. Long Term Incentive Plan On December 18, 2008, the Board of Directors of the Federal Home Loan Bank of Topeka (“FHLBank”) approved the Long Term Incentive Plan (the “LTIP”), which will become effective on January 1, 2009.The LTIP provides eligible executive officers the opportunity to earn long-term incentive compensation based on the FHLBank’s attainment of certain financial goals determined by the Compensation Committee of the Board of Directors (the “Compensation Committee”).The purpose of the LTIP is to promote loyalty and dedication of key employees to the FHLBank and reward performance that facilitates the strategic objectives and resulting growth and financial stability of the FHLBank. The Compensation Committee, in consultation with the President/Chief Executive Officer (“President/CEO”), is responsible for administering the LTIP and has the full authority to construe, interpret, implement, and administer the LTIP in such capacity. The identities of the individual employees eligible for participation under the LTIP will be recommended by the President/CEO to the Compensation Committee for approval for a given Performance Period.“Performance Period” is defined under the LTIP as a three-year period, with the first Performance Period extending from January 1, 2009 to December 31, 2011.Eligibility under the LTIP is limited to a select group of management or other highly compensated employees, but normally will be further limited to the President/CEO and senior officers who are members of the Strategic Planning Group (as such term is defined in the LTIP) (collectively, the “Executive Group”).Other key employees may be recommended as participants on a limited basis to address extraordinary performance and/or other criteria and considerations as determined by the Compensation Committee.The LTIP provides for four levels of participation, which have been established to take into consideration that certain key employees have a greater and more direct impact than others on the annual and cumulative success of the FHLBank.The following table sets forth the current eligible participants under the LTIP and their corresponding level of participation: Level I: Andrew J.Jetter, President & CEO Level II: David S.Fisher, SEVP & Chief Operating Officer Mark E.Yardley, EVP & Chief Financial Officer Level III: Patrick C.Doran, SVP & General Counsel Sonia Betsworth, SVP& Member Products Brad Hodges, SVP & Director of Corporate Services Dan Hess, FVP & Director of Sales Wil Osborn, FVP & Director of Banking Strategies Level IV: To be nominated by President/CEO subject to Compensation Committee The LTIP uses a formula based on the FHLBank’s Performance Measures for a given Performance Period, which are set by the Compensation Committee.Under the LTIP, the Performance Measures are more than just points of annual performance; rather, they may vary within a range from “Threshold,” defined as the minimum achievement level acceptable for the Performance Measure, to “Target,” defined as the expected achievement level for the Performance Measure, to “Maximum,” defined as the achievement level for the Performance Measure that substantially exceeds the Target level of achievement.For performance that falls between any two levels of performance (e.g., between Threshold and Target or Target and Maximum), linear interpolation is used to ensure that the award is consistent with the level of performance achieved. A participant’s award under the LTIP equals the Base Award Opportunity, which means the total award that may be earned during a Performance Period for achieving Target performance levels under each Performance Measure, plus any discretionary awards that may be recommended by the President/CEO to the Compensation Committee for any Level II, Level III and/or Level IV participant for extraordinary performance (the “Final Award”).The Final Award earned by a member of the Executive Group will be paid out in cash at the end of a Performance Period. A Final Award will not be payable for any Performance Period where FHLBank fails to achieve performance at or above the Performance Measure(s) set by the Compensation Committee or under any of the following circumstances: (1) FHLBank receives a cumulative “4” rating in its FHFA examination, or other equivalent “operating in an unsafe or unsound condition, or with unsafe or unsound practices” rating from applicable regulatory authorities during any year within the Performance Period; (2) FHLBank has negative net income, as defined and in accordance with GAAP accounting standards, for the cumulative Performance Period; or (3) a given participant does not achieve “satisfactory” individual achievement levels during the applicable Performance Period.The determination of whether performance is deemed “satisfactory” is in the sole discretion of the Compensation Committee.Additionally, the Final Award shall be reduced by 1/3 for each year during the Performance Period in which FHLBank has negative net income, as defined and in accordance with GAAP accounting standards. A copy of the LTIP is attached as Exhibit 10.1 hereto and incorporated herein by reference. Benefit Equalization Plan On October 31, 2008, the Board of Directors adopted amendments to the FHLBank’s Benefit Equalization Plan (the “Amended BEP”) primarily to comply with recent amendments to the Internal Revenue Code (“IRC”) under Section 409A.The Benefit Equalization Plan is a non-qualified supplemental executive retirement plan that permits the Executive Group and other eligible FHLBank executives to defer compensation and to receive matching contributions and pension accruals that would otherwise have been made or accrued under the FHLBank’s qualified 401(k) plan and defined benefit pension plan but for the limitations imposed by the IRC. As adopted, the Amended BEP eliminates the previous ability of participants to direct the investment of their funds deferred under the BEP, and instead credits earnings to a participant’s account based on average FHLBank return on equity. Additionally, the Amended BEP eliminates theFHLBank’s discretion over when contributions are made to the BEP and when distributions of funds are paid out to participants.In this regard, the Amended BEP provides that: (a) Participants must make elections to defer compensation before the beginning of the calendar year, and new participants must make elections to defer, or not defer, compensation within thirty (30) days of initially becoming eligible to participate; (b) The timing of distributions is limited to ninety (90) days following the date the participant ceased to be an employee due to death, disability, retirement, or specified “hardship” circumstances and following certain defined “change in control” events (together these are termed, “distributable events”), unless a participant elects an installment payment method; (c) Participants must make distribution elections in advance of the current period in which their compensation is otherwise deferred; (d) Distributions are generally to be paid in a lump sum unless the participant elects an “Optional Form of Payment” to have distribution amounts paid out over an installment period to be determined by the participant; (e) After the initial distribution election is made over the timing and method of payment, alternative distribution elections may only be made if at least twelve (12) months before the previously-elected distribution event (e.g., previously-expected retirement date) and such distributions are further deferred for a period of at least five (5) years; and (f) Regardless of any other distribution elections, small balance accounts, which are those accounts under $15,500 in the 2008 plan year (or $16,500 in 2009, or such other limit as adjusted by the Internal Revenue Service for any period thereafter), will be distributed in lump sum following a “distributable event,” such as those set forth above. The
